Title: From George Washington to William Moultrie, 15 March 1793
From: Washington, George
To: Moultrie, William


(Private) 
Dr Sir,Philada March 15th 1793    
I was exceedingly pleased to learn from your letter of the 15th ultimo, that a spirit of improvemt in military knowledge was rapidly

taking place among the Militia of your State—and I should be happy to give a mark of my approbation of so laudable an emulation, by complying with your Excellency’s request, if it could be done with propriety. But applications of a similar nature having been heretofore made and refused, and it being thought proper to avoid complying with them, from a persuasion of the necessity of keeping the Artillery of the U.S. as much together as circumstances would permit, and from knowg that if the request was granted in one instance it could not be denied in any—I am therefore under the necessity of declining to comply with the wish of Your Excellency for the loan of some brass field pieces from the Arsenal of the U.S. for the use of the Voluntier Companies of Artilly in Charlest.—and I am persuaded you will see that my conduct in this respect is unavoidably the result of my duty to the public. I am Sir with very great regard Yr Excellency’s most Obed. Servt
